DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           YENDE FRANCIS,
                              Appellant,

                                     v.

                          IAN ZEEK PARETS,
                               Appellees.

                               No. 4D22-475

                           [October 20, 2022]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael G. Kaplan, Judge; L.T. Case No.
DVCE21-000006.

   Yende Francis, Pembroke Pines, pro se.

   Carla P. Lowry of Lowry at Law, P.A., Fort Lauderdale, for appellees.

PER CURIAM.

   Affirmed.

DAMOORGIAN, LEVINE and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.